EXHIBIT 21 LIST OF SUBSIDIARIES OF TRIPLE-S MANAGEMENT CORPORATION (“TSM”) ● Triple-S Salud, Inc. (“TSS”), a wholly-owned subsidiary of TSM. ● Socios Mayores en Salud Holdings, Inc. (“SMSH”), a wholly-owned subsidiary of TSS. * ● Socios Mayores en Salud, Inc. (“SMSI”), a wholly-owned subsidiary of SMSH. * ● American Health, Inc. (“AHI”), a wholly-owned subsidiary of SMSI. * ● Triple-S Vida, Inc., a wholly-owned subsidiary of TSM. ● Triple-S Propiedad, Inc. (“TSP”), a wholly-owned subsidiary of TSM ● Triple-S Insurance Agency, Inc., a wholly-owned subsidiary of TSP. ● Triple-C, Inc., a wholly-owned subsidiary of TSM. ● Interactive Systems, Inc., a wholly-owned subsidiary of TSM. ● TSM International, LLC, a wholly-owned subsidiary of TSM. All of these subsidiaries are incorporated under the laws of the Commonwealth of Puerto Rico, except for SMSH, which is a Delaware corporation. *SMSH, SMSI and AHI are collectively known as American Health or AH throughout our Annual Report on Form-10-K.
